DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “window”, “a first passage”, “a second passage”, “a third passage”, “the second passage and the third passage branch from an identical portion of the third passage”, and “the second passage and the third passage branch from different portions of the first passage” must be shown or the feature(s) canceled from the claim(s). Although the first passage, the second passage, and the third passage are referenced in the drawings, there is no clear boundary defining a start and end of each passage making the scope for each passage in relation to one another and the device as a whole unclear. Further, although Figure 7 in Applicant’s drawings shows a different branching structure compared to Figure 5A, it is unclear where 5201 ends and where 5202 and 5203 begin, thus 5202 and 5203 can appear to branch from an identical portion of 5201 instead of different portions of 5201 or vice versa making the scope of how each passage branches unclear. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required.  See MPEP § 608.01(b).
The use of the term “Gore-Tex”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 5, 15, and 18 are objected to because of the following informalities:  
Claims 1, 15, and 18: the clause “a first space formed to have a specified depth in a  direction from the first surface to the second surface; and a second space formed to have a specified depth in a direction from the second surface to the first surface” because it is unclear if the directions represents a starting point, an ending point, or a combination of both or if the directions represent an indefinite line and the limitations “from the first space to the second space” and “from the second space to the first space” represent orientations for the directions (i.e., downward direction, upward direction). The claims should be amended to clarify the intended scope.
Claim 5: the clause “wider as going in a direction” should be amended to recite “wider going in a direction” in order to maintain proper grammar.
Claim 15: the clause “the internal space” should be amended to recite “the sealed internal space” in order to maintain antecedent basis with the sealed internal spaced previously recited in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 7 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The position/distance of the second air vent from the first air vent has been rendered indefinite by use of the term “near” (i.e., Within what distance is considered near?).
Claim 13 contains the trademark/trade name “Gore-Tex”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material of the breathable waterproof member and, accordingly, the .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0241861 of record cited in the IDS).
Regarding claim 1, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) including an opening ([0079]: openings for receiving 300); a first cover (310) that is disposed in the housing to close the opening and comprises a first surface (surface of 310 facing 103) facing an outside (space outside of 100) and a second surface (surface of 310 facing 151) facing an internal space (space inside of 100) of the housing; at least one air vent (see Fig.3A below: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the first cover to connect the outside of the electronic device to the internal space ([0103]) and comprises: a first space (see Fig.3A below) formed to have a specified depth (vertical distance 

See next page→

    PNG
    media_image1.png
    719
    763
    media_image1.png
    Greyscale

Regarding claim 5, Kim discloses the at least one air vent is formed to become wider (second space of the at least one air vent is wider than the first space of the at least one air vent) as going in a direction (direction from first space to second space) from the first space to the second space.
	Regarding claim 6, Kim discloses a second cover (320) disposed to cover the at least one air vent in the first surface of the first cover (320 covers at least a portion of the at least one air vent); and an adhesive member ([0094] and [0097]: 333 and 334 in combination) disposed 
Regarding claim 11, Kim discloses the second cover comprises a window (320 is a camera window) that induces at least one sensor module (121b) disposed in the internal space to detect an external environment (environment external to 100).
Regarding claim 12, Kim discloses the at least one sensor module comprises a camera device (121b is a camera module) or an optical system sensor.
Regarding claim 13, Kim discloses the breathable waterproof member comprises at least one of Gore-Tex, a waterproof nonwoven fabric, or a membrane (330 is a membrane because it is a layer of material forming a barrier).
Regarding claim 14, Kim discloses a display (151b) that is disposed in the internal space to be visible from the outside through at least a portion (151a) of the housing.
Regarding claim 15, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) that comprises a sealed internal space (space inside of 100 is sealing from water [0040]), a first surface (surface of 310 facing 103) in contact with an outside (space outside of 100), and a second surface (surface of 310 facing 151) in contact with the internal space; at least one air vent (see Fig.3A above in claim 1: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the housing to connect the outside of the electronic device and the internal space ([0103]) and comprises: a first space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from first .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 15 above, and further in view of Miehl et al. (US Patent 9,806,758 of record cited in the IDS).
Regarding claims 2 and 16, Kim fails to explicitly disclose the at least one air vent further comprises at least one third space connecting the first space and the second space between the first space and the second space.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Miehl to modify Kim such that a third space connects the first space and the second space in order to adjust the position of the first space and the second space to direct airflow to a desired location by redirecting the airflow through the third space.

    PNG
    media_image2.png
    305
    446
    media_image2.png
    Greyscale

Regarding claim 3, Kim discloses the first space, the second space, and/or the at least one third space are formed to have a circular (the first and second space have a circular cross-section as shown in Fig.2A when cut parallel to the first surface), elliptical, or polygonal cross-section (the first and second space have a rectangular cross-section as shown in Fig.3A).
.

    PNG
    media_image3.png
    524
    600
    media_image3.png
    Greyscale

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 above, and further in view of Li et al. (US 2014/0235156).
Regarding claim 7, Kim fails to explicitly disclose the at least one air vent comprises a first air vent disposed at a designated position of the first cover and a second air vent disposed near the first air vent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li to modify Kim such that the at least one air vent comprises a second air vent in order to increase the total venting area of the electronic device for more airflow.
Regarding claim 8, Kim fails to explicitly disclose the connection passage comprises: a first passage connected to the outside; a second passage branching from the first passage and connected to the first air vent; and a third passage branching from the first passage and connected to the second air vent.
However, Li teaches the connection passage (11, W1, and W2 in combination) comprises: a first passage (11) connected to the outside (space outside of 1); a second passage (W1) branching from the first passage and connected to the first air vent; and a third passage (W2) branching from the first passage and connected to the second air vent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the connection passage has separate passages including a first passage, a second passage, and a third passage in order to allow airflow to travel to different locations in the electronic device.
Regarding claim 9, Kim fails to explicitly disclose the second passage and the third passage branch from an identical portion of the first passage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the second passage and the third passage branch from an identical portion of the first passage in order to achieve the benefits of claim 8 above.

    PNG
    media_image4.png
    207
    636
    media_image4.png
    Greyscale

Regarding claim 10, Kim fails to explicitly disclose the second passage and the third passage branch from different portions of the first passage.
However, Li teaches the second passage and the third passage branch from different portions (see Fig.6 below) of the first passage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Li to modify Kim in view of Li such that the second passage and the third passage branch from different portions of the first passage in order to achieve the benefits of claim 8 above.

    PNG
    media_image5.png
    207
    636
    media_image5.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0241861 of record cited in the IDS) in view of Li et al. (US 2014/0235156).
Regarding claim 18, Kim discloses (Figs.1A-1B, 2A, and 3A) an electronic device (100) comprising: a housing (101, 102, 103, and 151a in combination; Note: 101 does not appear in the drawings but can be readily understood from [0035]) that includes a front plate (101), a rear plate (103) spaced apart from the front plate and including an opening ([0079]: openings for receiving 300), and a side frame (102) surrounding an internal space (space inside of 100) between the front plate and the rear plate; at least one camera device (121b is a camera module) arranged in the internal space; a cover (310) that is disposed on the rear plate to close the opening and comprises (surface of 310 facing 103) facing an outside (space outside of 100), a second surface (surface of 310 facing 151) facing an internal space (space inside of 100), and at least one through hole (310a) formed at a position (position of 310a) corresponding to the at least one camera device ([0084]); at least one air vent (see Fig.3A above in claim 1: first space and second space in combination) that is formed from the first surface to the second surface in at least some region (311a) of the cover to connect the outside of the electronic device to the internal space ([0103]) and comprises: a first space (see Fig.3A above in claim 1) formed to have a specified depth (vertical distance when viewing Fig.3A) in a direction (direction from first surface to second surface; i.e., downward vertical direction when viewing Fig.3A) from the first surface to 
Kim fails to explicitly disclose the at least one air vent including a first air vent and a second air vent; the connection passage comprises: a first passage connected to the outside; a second passage branching from the first passage and connected to the first air vent; and a third passage branching from the first passage and connected to the second air vent
However, Li teaches (Fig.6) the at least one air vent (13) including a first air vent (upper hole of 13 when viewing Fig.6) and a second air vent (lower of hole of 13 when viewing Fig.6); the connection passage (11, W1, and W2 in combination) comprises: a first passage (11) connected to the outside (space outside of 1); a second passage (W1) branching from the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Li to modify Kim such that the at least one air vent comprises a second air vent in order to increase the total venting area of the electronic device for more airflow, and such that the connection passage has separate passages including a first passage, a second passage, and a third passage in order to allow airflow to travel to different locations in the electronic device.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li as applied to claim 18 above, and further in view of Miehl et al. (US Patent 9,806,758 of record cited in the IDS).
Regarding claim 19, Kim in view of Li fails to explicitly disclose the at least one air vent further comprises at least one third space connecting the first space and the second space between the first space and the second space.
However, Miehl discloses (Fig.1A) the at least one air vent further comprises at least one third space (see Fig.1A below) connecting the first space and the second space between the first space and the second space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Miehl to modify Kim in view of Li such that a third space connects the first space and the second space in order to adjust the position of the first space and the second space to direct airflow to a desired location by redirecting the airflow through the third space.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. (US 2016/0179139) disclose a camera is a sensor;
Wang et al. (US 2014/0161293) discloses an electronic device; and
Nyland et al. (US Patent 10,021,808) discloses an integrated bidirectional controlled vent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.R.H./            Examiner, Art Unit 2835                                                                                                                                                                                            
/STEPHEN S SUL/            Primary Examiner, Art Unit 2835